


Exhibit 10.7

 

ZORAN CORPORATION

 

OUTSIDE DIRECTORS COMPENSATION POLICY

 

1.               Each non-employee member of the Board of Directors (“Board”) of
Zoran Corporation (“Zoran”), shall receive the following compensation for their
service as members of the Board and as members of Board committees:

 

Compensation Component

 

Amount

 

Annual retainer fee

 

$

20,000

 

Per meeting fee (Board meetings)

 

$

2,000

 

Quarterly retainer fee (committee chairperson)

 

$

2,500

 

Quarterly retainer fee (committee members)

 

$

1,500

 

Per meeting fee (committee meetings)

 

$

750

 

Initial stock option grant

 

30,000 shares on appointment or election

 

Annual stock option grant

 

15,000 shares

 

 

2.               Stock options shall be granted pursuant to the Zoran
Corporation 2005 Outside Directors Stock Option Plan.  Stock options shall have
a term of ten years.  Initial stock option grants shall be exercisable in
installments of one-fourth of the total number of shares on each of the first,
second, third and fourth anniversaries of the date of grant.  Annual stock
option grants shall become fully exercisable on the date immediately preceding
the first annual meeting of Zoran stockholders held after the grant date of such
annual option, subject to the director’s continuous service.

 

3.               Non-employee members of the Board may receive additional
compensation for services on special committees of the Board, or as otherwise
approved by the Board.

 

--------------------------------------------------------------------------------
